DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over or Radu et al (WO 2019032649, cited herein with identical US 2020172675), cited in the previous Office Action, necessitated by Amendment.

Radu teaches a polyamic acid comprises the tetracarboxylic acid component is a combination of the following monomers: 
40% -70% mol cyclobutane dianhydride (CBDA), 
5% -50% 3,3',4,4'-biphenyltetracarboxylic dianhydride (BPDA),
5% -30% mol 4,4'-(hexafluoroisopropylidene) diphthalic anhydride (6FDA) of the total anhydride.

Regarding claims 2-4, Radu teaches polyimide of the following formula BPDA/6FDA/CBDA/TFMB in NMP (see 0641).
In reference to claim 5, Radu teaches a polyimide film with  low color and favorable optical transmission characteristics (see 0649) and flexible display based on it (see 0608).
 
 Radu does not teach a single Example covering the claimed amount of the dianhydrides above.

However, A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) See also MPEP 2131.02

Therefore, it would have  been obvious to a person of ordinary skills in the art to use claimed ratio between CBDA, BPDA and 6FDA in Radu’s polyimide, since it clearly named in  the reference.
 

2. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Radu et al as applied to claims 1-5 and 13 above, and further in view of Kondo et al (US 20190153158). 
The rejection can be found in the NON-FINAL office action mailed 2/11/2022 and is herein incorporated by reference

Response to Arguments
3.	Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. 
Regarding Radu, Applicant submits that It is hard for a person of ordinary skill in the art to obtain a polyimide film which is made by the specific component (specific monomers with a specific proportion and appropriate content additives) with a such clear goal through the limited experiments.
Such argument is irrelevant to Radu’s disclosure. The reference teaches a polyimide precursor and film   with claimed monomers and their  ratio.
Regarding rejection of claim 6, Applicant argues that the inventive film possesses better optical and mechanical characteristics compare to the Radu’s film, modified with Kondo.  In particular, Applicant disagrees that lower temperature preparation of Kondo’s film (i.e. chemical imidization procedure)  leads to lower YI value.
However, Applicant does not present any factual arguments. Examiner suggests that a relevant Declaration, which proves Applicant’s arguments can be presented. 

 Note that rejection under 35 USC 102 based on Miyamoto et al (WO 2015122032) or Ju et al (KR 20140118386) are withdrawn in view of claim 1 amendment. 

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765